Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-13 are pending.  Claims 1-5 are presented for this examination.  Claims 6-13 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/22/2021, 06/017/2020, 11/03/2020, 09/15/2021 and 06/12/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okonogi (WO2015189978A).
As for claim 1, instant claimed “for cold heading” is preamble statement reciting purpose or intended use. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II. Hence, if a prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Okonogi discloses a steel wire material for cold forging which Figure 1 shows the steel wire microstructure comprises a pearlite (1) colony with ferrite (2) and cementite (3).  Broad ranges of elemental compositions overlap instant claimed compositions ranges as illustrated in Table 1 below.
Regarding claimed long and short axis ratio of cementite present in the pearlite colony, the fact Okonogi discloses aspect ratio of cementite is controlled to 5 or less on average (page 12 Paragraph 4 line 2-3 and Figure 2) supports instant claimed long and short axis ratio of cementite present in the pearlite colony.
Table 1
Element
Applicant
(weight %)
Okonogi et al.
(weight %)
Overlap
(weight %)
C
0.15-0.5
0.005-0.6
0.15-0.5
Si
0.1-0.4
0.01-0.5
0.1-0.4
Mn
0.3-1.5
0.2-1.8
0.3-1.5
Cr
0.1-1.5
0-1.5
0.1-1.5
                  Al
0.02-0.05
0.01-0.06
0.02-0.05
N
0.004-0.02
<=0.01
0.004-0.01
                  Ti
0.001-0.03
0-0.05
0.001-0.03


As for claim 2, Figure 1 suggests segmented cementite (3) area ratio around 33%.
As for claims 3-4, instant claimed wherein clause are structural limitations due to similar composition, microstructure and rapid cooling after hot rolling.
Since the wire rod of Okonogi has compositions and pearlite colony microstructure that meet the instant application composition and is made from rapid cooling after hot rolling as instant application requires , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Okonogi.    See MPEP 2112.01 I.


As for claim 5,  Okonogi discloses Ti is an element that combines with N in steel to form a compound which is expected to be Ti-based carbonitride. (Page 11 last paragraph line 1).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733